Appeal from an award of death benefits in favor of the widow of the deceased employee made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law. Decedent was the town superintendent of Mghways of the employer-town and was killed while in the performance of Ms duties. The award is contested on the ground that he held an elective office and was an independent public officer and that, therefore, the Workmen’s Compensation Law did not apply to Mm. Award unammously affirmed, with one bill of costs to the claimant and the State Industrial Board, to be divided between them equally, and disbursements, on the authority of section 54, subdivision 6, Workmen’s Compensation Law, and Matter oj Damn v. Town o/ Veteran (254 App. Div. 462; affd., 278 N. Y. 461). Present — Hill, P. J., Crapser, Bliss, Heffeman and Schenck, JJ.